Exhibit 10.1

November 20, 2019

Dick Alario

DistributionNOW

7402 N. Eldridge Parkway

Houston, Texas 77041

Re: Employment with DNOW L.P. (the “Company”)

Dear Mr. Alario:

You have been requested by the Company’s board of directors (the “Board”) to
assume an executive officer role of the Company. As such, you and the Company
have agreed to enter this Agreement (this “Agreement”) effective as of
November 1, 2019 (the “Effective Date”).

Title/Reporting Relationship

Your title is Chief Executive Officer (“CEO”) and you report to the Board.
However, you acknowledge and agree that you are an interim CEO, and that the
Board is conducting a search for a permanent CEO who will replace you when hired
by the Company, and that you will cooperate with the search for and hiring of
the permanent CEO.

Responsibilities

You shall have the authority, duties and responsibilities that are normally
associated with and inherent in the capacity in which you will be performing and
shall have such other or additional duties which are not inconsistent with your
position, as may from time to time be reasonably assigned to you by the Board.
Your current directorship on the Board of the Company shall continue unaffected
by this Agreement provided that you will not be an independent director.

While employed by the Company, you will devote the necessary time, attention and
efforts to the affairs of the Company to perform faithfully and efficiently your
duties and responsibilities. You shall perform the services required by this
Agreement at the Company’s present principal place of business or from such
other location(s) as may be mutually agreed by you and the Company; provided,
however, that your responsibilities for the Company may require you to conduct
temporary travel to other domestic and international locations on business for
the Company consistent with the business needs of the Company. During the term
of your employment, it shall not be a violation of this Agreement for you to
engage in outside activities that do not materially interfere with performance
of your responsibilities under this Agreement as set forth on Exhibit 1 hereto
or as approved by the Board in advance.



--------------------------------------------------------------------------------

You acknowledge and agree that you owe a fiduciary duty of loyalty, fidelity and
allegiance to act at all times in the best interests of the Company and its
affiliates and to do no act and to make no statement, oral or written, which
would injure the business, interests or reputation of the Company or its
affiliates.

Base Compensation

Your base compensation will be $850,000.00 per year (the “Base Compensation”).
Base Compensation will be payable while you are employed hereunder in accordance
with Company’s payroll policies in effect from time to time, subject to such
payroll and withholding deductions as may be required by law and, if applicable,
other deductions (consistent with the Company’s policy for all employees)
relating to your election to participate in the Company’s incentive, savings,
retirement and other employee benefit plans.

Housing Allowance

You will receive $4,000.00 per month as a housing allowance while you are
employed hereunder.

Annual Discretionary Incentive Bonus/Benefits

You will not be eligible to participate in the Company’s annual bonus/incentive
plan.

Equity Incentive Awards

From time to time, you may be eligible for additional incentive awards of
nonstatutory stock options, restricted stock or phantom stock issued pursuant to
the Company’s Plan then in effect. The issuance of such awards will be
determined by, and to be at the sole discretion of, the Board. Such Incentive
Award amounts will be based on the achievements of you and the Company and shall
be subject to and governed by the terms of the applicable plan and award
agreement.

You will be granted the Phantom Shares identified in the Now Inc. Long-Term
Incentive Plan Phantom Share Agreement on November 20, 2019. The Phantom Shares,
including their vesting, will be governed by that Phantom Share Agreement.

Vacation

During the term of your employment, you shall be entitled to annual paid
vacation pursuant to the Company’s vacation policy as in effect from time to
time but not less than fifteen (15) days during each one-year period commencing
on the Effective Date. The use of any vacation time not taken during the
applicable one-year period will be subject to the Company’s vacation policy.

 

2



--------------------------------------------------------------------------------

Plans

Employee is entitled to participate in any Company-provided or Company-sponsored
employee benefit plans, program, or policies for which employees in positions
comparable to Employee’s position are generally eligible. Employee recognizes
that such benefits and eligibility for the benefits will be governed by their
respective terms and conditions and that the benefits and benefit plans may be
changed over time with advanced notice to employees.

Indemnification

If not already so covered, the Company will cause you to be covered by its
director and officer insurance policies as they are in effect from time to time
for its executive officers.

Reimbursement of Business Expenses

You may from time to time during the term of your employment incur various
business expenses customarily incurred by persons holding positions of like
responsibility, including, without limitation, travel expenses incurred for the
benefit of the Company. Subject to complying with the Company’s policy regarding
the reimbursement of such expenses as in effect from time to time during the
term of your employment, which does not necessarily allow reimbursement of all
such expenses, the Company shall reimburse you for such expenses from time to
time, at your request, and you shall account to the Company for all such
expenses. Subject to complying with the Company’s policy regarding the
reimbursement of expenses as in effect from time to time during the term of your
employment and your accounting to the Company for such expenses, the Company
shall provide such reimbursement on a monthly basis through the bi-weekly cash
payments of Base Compensation.

Clawback Provisions

Notwithstanding any other provisions in this Agreement to the contrary, any
incentive-based compensation, or any other compensation, paid to you pursuant to
this Agreement or any other agreement or arrangement with the Company which is
subject to recovery under any law, government regulation or stock exchange
listing requirement, will be subject to such deductions and clawback as may be
required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any such law, government regulation or stock exchange listing requirement).

At-Will Employment

You will be employed as an at-will-employee for all purposes, which means that
your employment may be terminated with no further obligation at any time, at the
election of either you or the Company, for any reason or no reason, upon thirty
(30) days advance written notice.

 

3



--------------------------------------------------------------------------------

Compliance with Company Policies

You agree to comply with all applicable policies, rules and regulations of the
Company, including each as in effect from time to time.

Termination of Employment

You shall be entitled to the payment of your Base Compensation through the date
of your termination and all other benefits payable subject to the terms of the
applicable Company benefit plan documents. No other amount will be payable upon
your termination of employment with the Company and its affiliates for any
reason.

Other Agreements

You acknowledge, understand and agree that as a condition to the Company’s
execution of this Agreement, you are bound by, and shall be obligated to comply
with, the Employee Invention and Confidential Information Agreement, Code of
Conduct, Insider Training Policy, Business Ethics Policy, Sexual Harassment
Policy, and Drug & Alcohol Testing and Search Policy (the “Employee
Agreements”). It is further acknowledged, understood and agreed by that the
covenants made by you as set forth in the Employee Agreements are essential
elements of your employment and that, but for your agreement to comply with such
covenants, the Company would not have hired you.

Internal Revenue Code Section 409A Compliance

(a)    This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended and rules and regulations thereunder (the
“Code”) to the extent any payment hereunder constitutes nonqualified deferred
compensation under Section 409A of the Code.

(b)    With respect to any reimbursement of expenses, as specified under this
Agreement, such reimbursement of expenses shall be subject to the following
conditions: (1) the expenses eligible for reimbursement in one taxable year
shall not affect the expenses eligible for reimbursement in any other taxable
year; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and
(3) the right to reimbursement shall not be subject to liquidation or exchange
for another benefit.

(c)    If at the time of your termination of employment with the Company and its
affiliates, you are a “specified employee” as defined in Section 409A of the
Code and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent any accelerated or excise tax or penalty under Section 409A of
the Code, the Company will defer commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to you and without any interest) and such
payments shall be paid to you in a single lump sum as soon as practicable (and
in all events within 15 days) after the date that is six months following your
termination of employment with the Company and its affiliates (or the earliest
date as is permitted under Section 409A of the Code without any accelerated or
additional tax).

 

4



--------------------------------------------------------------------------------

(d)    The preceding provision, however, shall not be construed as a guarantee
by the Company or its affiliates of any particular tax effect to you under this
Agreement. The Company and its affiliates shall not be liable to you for any
payment made under this Agreement that is determined to result in an additional
tax, penalty, or interest under Section 409A of the Code, nor for reporting in
good faith any payment made under this Agreement as an amount includible in
gross income under Section 409A of the Code.

(e)    “Termination of employment,” “resignation,” or words of similar import,
as used in this Agreement means, for purposes of any payments under this
Agreement that are payments of nonqualified deferred compensation subject to
Section 409A of the Code, your “separation from service” as defined in
Section 409A of the Code.

Defense of Claims

You agree that, during the term of this Agreement and for a period of two
(2) years after the date of termination, upon request from the Company, you
will reasonably cooperate with the Company and its affiliates in the defense of
any claims or actions that may be made by or against the Company or any of its
affiliates that affect your prior areas of responsibility, except if your
reasonable interests are adverse to the Company or its affiliates in such claim
or action. To the extent travel is required to comply with the requirements of
this covenant, the Company shall, to the extent possible, provide you with
notice at least 15 business days prior to the date on which such travel would be
required. The Company agrees to promptly pay or reimburse you upon demand for
all of your reasonable travel and other direct expenses incurred, or to be
reasonably incurred, to comply, with your obligations under this section.

Choice of Law, Venue, Waiver of Jury Trial

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW. THE
EXCLUSIVE VENUE FOR CONDUCTING ANY LEGAL ACTION, SUIT, OR PROCEEDING WITH
RESPECT TO THE ENFORCEMENT OF OR ANY MATTER ARISING UNDER OR IN CONNECTION WITH,
OR CONTEMPLATED BY THIS AGREEMENT, INCLUDING THE CONDUCT OF ANY ARBITRATION OR
OTHER ALTERNATIVE DISPUTE RESOLUTION PROCEEDINGS, SHALL BE HARRIS COUNTY, TEXAS,
AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS
LOCATED IN HARRIS COUNTY, TEXAS IN ANY SUIT, ACTION OR PROCEEDING AND WAIVES ANY
OBJECTION BASED ON IMPROPER VENUE OR FORUM NON CONVENIENS. IN ADDITION, EACH
PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION TO VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY

 

5



--------------------------------------------------------------------------------

JUDGMENT ENTERED BY ANY COURT IN RESPECT THEREOF IN THE SPECIFIED COURTS, AND
HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUIT, ACTION OR PROCEEDING
BROUGHT IN SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT OR IMPROPER FORUM.

Arbitration

(a)    If any dispute or controversy arises between you and the Company relating
to (1) this Agreement in any way or arising out of the parties’
respective rights or obligations under this Agreement or (2) your
employment or the termination of such employment, then either party may submit
the dispute or controversy to arbitration under the then-current Commercial
Arbitration Rules (the “Rules”) of the American Arbitration Association (the
“AAA”). Any arbitration hereunder shall be conducted before a panel of three
arbitrators unless the parties mutually agree that the arbitration shall
be conducted before a single arbitrator. The arbitrators shall be selected (from
lists provided by the AAA) through mutual agreement of the parties, if possible.
If the parties fail to reach agreement upon appointment of arbitrators within
twenty (20) days following receipt by one party of the other party’s notice of
desire to arbitrate, then within five (5) days following the end of such 20-day
period, each party shall select one arbitrator who, in turn, shall within five
(5) days jointly select the third arbitrator to comprise the arbitration panel
hereunder. The site for any arbitration hereunder shall be in Harris County,
Texas, unless otherwise mutually agreed by the parties, and the parties hereby
waive any objection that the forum is inconvenient.

(b)    The party submitting any matter to arbitration shall do so in accordance
with the Rules. Notice to the other party shall state the question or questions
to be submitted for decision or award by arbitration. Notwithstanding anything
herein to the contrary, you shall be entitled to seek specific performance of
your right to be paid during the pendency of any dispute or controversy arising
under this Agreement. In order to prevent irreparable harm, the arbitrator may
grant temporary or permanent injunctive or other equitable relief for the
protection of property rights.

(c)    The arbitrator shall set the date, time and place for each hearing, and
shall give the parties advance written notice in accordance with the Rules. Any
party may be represented by counsel or other authorized representative at any
hearing. The arbitration shall be governed by the Federal Arbitration Act, 9
U.S.C. Sections 1 et. seq. (or its successor). The arbitrator shall apply the
substantive law and the law remedies, if applicable) of the State of Texas to
the claims asserted to the extent that the arbitrator determines that federal
law is not controlling.

(d)    Any award of an arbitrator shall be final and binding upon the parties to
such arbitration, and each party shall immediately make such changes
in its conduct or provide such monetary payment or other relief as such award
requires. The parties agree that the award of the arbitrator shall be final and
binding and shall be subject only to the judicial review permitted by the
Federal Arbitration Act.

 

6



--------------------------------------------------------------------------------

(e)    The parties hereto agree that the arbitration award may he
entered with any court having jurisdiction and the award may then be enforced
as between the parties, without further evidentiary proceedings, the same as if
entered by the court at the conclusion of a judicial proceeding in which no
appeal was taken. You and the Company hereby agree that a judgment upon any
award rendered by an arbitrator may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by law.

(f)    Each party shall pay any monetary amount required by the arbitrator’s
award, and the fees, costs and expenses for its own counsel, witnesses and
exhibits, unless otherwise determined by the arbitrator in the award. The
compensation and costs and expenses assessed by the arbitrator(s) and the AAA
shall be split evenly between the parties unless otherwise determined by the
arbitrator in the award. If court proceedings to stay litigation or compel
arbitration are necessary, the party who opposes such proceedings to stay
litigation or compel arbitration, if such party is unsuccessful, shall pay all
associated costs, expenses, and attorney’s fees which are reasonably incurred by
the other party as determined by the arbitrator.

No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and nothing herein expressed or implied will give or be construed
to give to any person, other than the parties hereto, any legal or equitable
rights hereunder.

Headings. Headings and captions contained in this Agreement are inserted as a
matter of convenience and for reference only and in no way define, limit, extend
or prescribe the scope of this Agreement or the intent of any provision.

Independent Legal and Tax Advice. You have been advised and you hereby
acknowledge that you have been advised to obtain independent legal and tax
advice regarding this Agreement and any payments hereunder including, without
limitation, under Code Section 409A. You acknowledge that none of the Company,
its affiliates or any of their officers, directors, employees or agents
guarantee or are otherwise responsible for any tax consequences to you in
connection with this Agreement and any payments hereunder under any federal,
state, local domestic or foreign law including, without limitation, under income
taxes, excise taxes or penalties under Code Section 409A.

Notices. Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing, signed by the party
giving or making such notice, and shall be deemed to be given when delivered
personally, by e-mail or by a reputable overnight courier service and, in each
case, addressed as follows (or if it is sent through any other method agreed
upon by the Parties):

If to the Company, to:

DNOW, L.P.

Attention: General Counsel

7402 N. Eldridge Parkway

Houston, Texas 77041

 

7



--------------------------------------------------------------------------------

If to you, to:

Dick Alario

7402 N. Eldridge Parkway

Houston, TX 77041

Interpretation. The parties acknowledge and agree that each party has reviewed
and negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed fairly as to both parties and not in favor or
against either party.

Successors and Assigns. This Agreement is binding on and is for the benefit of
the parties and their respective successors, assigns, heirs, executors,
administrators, and other legal representatives. Neither this Agreement nor any
right or obligation hereunder may be assigned by you. The Company shall require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume this Agreement in the same manner and to the same extent that
the Company would have been required to perform it if no such succession had
taken place. As used in the Agreement, the “Company” shall mean both the Company
as defined in the first paragraph of the Agreement and any such successor that
assumes this Agreement, by operation of law or otherwise, and in the case of an
acquisition of the Company in which the corporate existence of the Company
continues, the ultimate parent company following such acquisition.

Severability. Any provision of this Agreement (or portion thereof) which is
deemed invalid, illegal, or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this paragraph, be ineffective to the extent of such
invalidity, illegality, or unenforceability, without affecting in any way the
remaining provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction. If any covenant should be deemed invalid, illegal, or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal, and enforceable. No
waiver of any provision or violation of this Agreement by the Company shall be
implied by the Company’s forbearance or failure to take action.

Taxes

All payments to you hereunder are subject to all applicable federal, state and
local taxes and withholding requirements, and the Company and its affiliates
shall have the authority to withhold all applicable taxes pursuant to all
applicable laws.

 

8



--------------------------------------------------------------------------------

Entire Agreement; No Oral Amendments

This Agreement, together with any document, policy, rule or regulation referred
to herein, replaces all previous agreements and discussions relating to the same
or similar subject matter between you and the Company and constitutes the entire
agreement between you and the Company with respect to the subject matter of this
Agreement. This Agreement may not be modified in any respect by any verbal
statement, representation or agreement made by any executive, officer, or
representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document.

Execution in Counterparts; Facsimile. This Agreement may be executed in one or
more counterparts, all of which will be considered one and the same agreement
and will become effective when one or more counterparts have been signed by each
of the parties and delivered to the other parties. This Agreement may be
executed and delivered by an electronic transmission of an manually executed
counterpart of this Agreement by means of a facsimile machine, transmission of a
.pdf or .tiff computer file or by other electronic means, and each such
execution and delivery shall have the same effect as the physical delivery of a
manually executed counterpart of this Agreement.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

Please feel free to contact me if you have any questions.

Sincerely yours,

DNOW L.P.

 

/s/ Raymond Chang

    Name:   Raymond Chang     Title:   Vice President     I hereby accept these
terms of employment.    

/s/ Dick Alario

    Date: November 20, 2019 Name:   Dick Alario    